NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on March 4, 2022. Claims 1,3-8, 10-15, 17-23 are pending. Claims 1, 8, 15 are independent.

Allowable Subject Matter
Upon further consideration, claims 1, 3-8, 10-15, 17-23 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, US Patent Application No. 20210064030 to Jiang et al. (hereinafter “Jiang:”) discloses a driver assistance system includes an input interface, a sensing unit, and a processing unit where the input interface is configured to receive at least one input signal from a driver.

Regarding claim 1, Jiang taken singly or in combination with other prior art of record, does not disclose or teach a communication consistency system for an autonomously operated vehicle, comprising: one or more internal sensors configured to detect body language of an occupant of the vehicle; one or more environment sensors configured to detect one or more aspects of an environment outside of the vehicle; one or more processors; and a memory communicably coupled to the one or 

Regarding claim 8, Jiang taken singly or in combination with other prior art of record, does not disclose or teach a  method of resolving inconsistent communication from an occupant of an autonomously operated vehicle, comprising: obtaining a trajectory plan for the vehicle; detecting, using one or more internal sensors, body language of the occupant of the vehicle; analyzing sensor data from the one or more internal sensors to determine a verbal or non- verbal communication indication by the occupant; and detecting an inconsistency between the verbal or non-verbal communication indication and the trajectory plan and: 1) modifying the trajectory plan to form a modified trajectory plan aligned with the verbal or non-verbal communication indication, or 2) transmitting a notification to the 

Regarding claim 15, Inou taken singly or in combination with other prior art of record, does not disclose or teach a data processing system comprising: a non-transitory computer-readable medium for resolving inconsistent communication from an occupant of an autonomously operated vehicle, including instructions that, when executed by one or more processors, cause the one or more processors to: obtain a trajectory plan for the vehicle; detect, using one or more internal sensors, body language of the occupant the vehicle; analyze sensor data from the one or more internal sensors to determine a verbal or non- verbal communication indication by the occupant; and detect an inconsistency between the verbal or non-verbal communication indication and the trajectory plan and: 1) modify the trajectory plan to form a modified trajectory plan aligned with the verbal or non-verbal communication indication, or 2) transmit a notification to the occupant prompting the occupant to adjust the verbal or non-verbal communication indication; detect, using one or more environment sensors, one or more aspects of an environment outside of the vehicle; determine an accident potential based on an analysis of sensor data from the one or more environment sensors and the modified trajectory plan, the accident potential indicating a likelihood of the modified trajectory plan resulting in an accident occurring; and transmit a notification to the occupant of the vehicle prompting the occupant to adjust the verbal or non-verbal .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
/SZE-HON KONG/Primary Examiner, Art Unit 3661